DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 10, 13, 18, 20, 23, 27, 29, 32-34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0009014) in view of Frazer et al (CA 2 393 221 A1).
Regarding claim 1, Chen discloses an implantable glymphatic pump (interpreted to be a pump for moving SCF: abstract) comprising an intraparenchymal catheter having a distal end configured to be positioned within a parenchymal tissue of the patient (fig. 1), and an implantable pump 18 configured to draw cerebrospinal fluid from the patient through a catheter and reintroduce the SCF into the parenchymal tissue of the patient via the intraparenchymal catheter to encourage flow of the cerebrospinal fluid through the parenchymal tissue (fig. 1; page 4, para. 0076).
Claim 1 calls for a spinal catheter and an intraparenchymal catheter.  Chen discloses that both the inflow and outflow catheters are located either in the brain (fig. 1) or within the spine (page 4, para. 0086), and therefore, fails to teach a spinal catheter an intraparenchymal catheter.  Frazer teaches a device for recirculation of CSF including a first catheter in the intraparenchymal space that delivers CSF to the parenchymal tissue of the patient and a second catheter in the spine that withdraws CSF from the intrathecal space (fig. 3).   This promotes circulation of the CSF and ensures that the fluid being delivered to the brain is not immediately withdrawn through the second catheter, but rather permeates the brain.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second catheter of Chen to be located in the spine as taught by Frazer so that one catheter is located in the brain and one in the spine so that the inflow and outflow catheters are spaced from each other so the treated CSF can circulate through the brain.
Regarding claim 5, Chen discloses that the implantable pump includes a reservoir 22 (fig. 1; page 4, para. 0076).
Regarding claim 6, Chen discloses that the implantable pump is configured to mix infusate contained in the fluid reservoir with CSF for introduction into the parenchymal tissue of the patient (at point 30 in fig. 1: page 4, para. 0076).
Regarding claim 7, Chen discloses that the implantable pump includes a physiological sensor (page 7, para. 0103: biosensor) configured to aid in determination of a preferred operating time of the implantable pump (page 6, para. 0097: pump runs approximately once a week; delivery of therapy and removal of tau protein can be performed as needed).
Regarding claim 10, Chen discloses that the pump includes pressure sensors, but fails to specifically disclose that the pressure sensor sensed the pressure of the CSF reintroduced into the parenchymal tissue.  Frazer teaches that the pump includes a pressure sensor to monitor the pressure of the CSF (page 3, lines 4-6; col. 14, lines 1) as elevated intracranial pressure can be lift threatening (page 2, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Chen to include a pressure sensor to monitor the pressure of the CSF introduced into the brain as taught by Frazer to ensure that dangerous over pressurization of the brain does not occur.

Regard claim 13, Chen discloses an implantable glymphatic pump (interpreted to be a pump for moving SCF: abstract) comprising a cranial catheter having a distal end configured to be positioned within a cranial cavity of the patient (fig. 1), and an implantable pump 18 configured to draw cerebrospinal fluid from the patient through a catheter and reintroduce the SCF into the cranial cavity of the patient via the intraparenchymal catheter to encourage flow of the cerebrospinal fluid through the parenchymal tissue (fig. 1; page 4, para. 0076), and the implantable pump includes a physiological sensor (page 7, para. 0103: biosensor) configured to aid in determination of a preferred operating time of the implantable pump (page 6, para. 0097: pump runs approximately once a week; delivery of therapy and removal of tau protein can be performed as needed).
Claim 13 calls for a spinal catheter and an intraparenchymal catheter.  Chen discloses that both the inflow and outflow catheters are located either in the brain (fig. 1) or within the spine (page 4, para. 0086), and therefore, fails to teach a spinal catheter and an intraparenchymal catheter.  Frazer teaches a device for recirculation of CSF including a first catheter in the intraparenchymal space that delivers CSF to the parenchymal tissue of the patient and a second catheter in the spine that withdraws CSF from the intrathecal space (fig. 3).   This promotes circulation of the CSF and ensures that the fluid being delivered to the brain is not immediately withdrawn through the second catheter, but rather permeates the brain.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second catheter of Chen to be located in the spine as taught by Frazer so that one catheter is located in the brain and one in the spine so that the inflow and outflow catheters are spaced from each other so the treated CSF can circulate through the brain.
Regarding claim 18, Chen discloses that the cranial catheter is configured to reintroduce CSF directly into the brain parenchyma (fig. 1; page 4, para. 0076).
Regarding claim 20, Chen discloses that the pump includes pressure sensors, but fails to specifically disclose that the pressure sensor sensed the pressure of the CSF reintroduced into the parenchymal tissue.  Frazer teaches that the pump includes a pressure sensor to monitor the pressure of the CSF (page 3, lines 4-6; col. 14, lines 1) as elevated intracranial pressure can be lift threatening (page 2, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Chen to include a pressure sensor to monitor the pressure of the CSF introduced into the brain as taught by Frazer to ensure that dangerous over pressurization of the brain does not occur.

Regard claim 23, Chen discloses an implantable glymphatic pump (interpreted to be a pump for moving SCF: abstract) comprising a cranial catheter having a distal end configured to be positioned within a cranial cavity of the patient (fig. 1), and an implantable pump 18 configured to draw cerebrospinal fluid from the patient through a catheter and reintroduce the SCF into the cranial cavity of the patient via the intraparenchymal catheter to encourage flow of the cerebrospinal fluid through the parenchymal tissue (fig. 1; page 4, para. 0076).
Claim 23 calls for a spinal catheter and an intraparenchymal catheter.  Chen discloses that both the inflow and outflow catheters are located either in the brain (fig. 1) or within the spine (page 4, para. 0086), and therefore, fails to teach a spinal catheter and an intraparenchymal catheter.  Frazer teaches a device for recirculation of CSF including a first catheter in the intraparenchymal space that delivers CSF to the parenchymal tissue of the patient and a second catheter in the spine that withdraws CSF from the intrathecal space (fig. 3).   This promotes circulation of the CSF and ensures that the fluid being delivered to the brain is not immediately withdrawn through the second catheter, but rather permeates the brain.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second catheter of Chen to be located in the spine as taught by Frazer so that one catheter is located in the brain and one in the spine so that the inflow and outflow catheters are spaced from each other so the treated CSF can circulate through the brain.
Claim 23 further calls for a pressure sensor sensed the pressure of the CSF reintroduced into the cranial cavity.  Chen discloses that the pump includes pressure sensors, but fails to specifically disclose that the pressure sensor sensed the pressure of the CSF reintroduced into the parenchymal tissue.  Frazer teaches that the pump includes a pressure sensor to monitor the pressure of the CSF (page 3, lines 4-6; col. 14, lines 1) as elevated intracranial pressure can be lift threatening (page 2, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Chen to include a pressure sensor to monitor the pressure of the CSF introduced into the brain as taught by Frazer to ensure that dangerous over pressurization of the brain does not occur.
Regarding claim 27, Chen discloses that the cranial catheter is configured to reintroduce CSF directly into the brain parenchyma (fig. 1; page 4, para. 0076).
Regarding claim 29, Chen discloses that the implantable pump includes a physiological sensor (page 7, para. 0103: biosensor) configured to aid in determination of a preferred operating time of the implantable pump (page 6, para. 0097: pump runs approximately once a week; delivery of therapy and removal of tau protein can be performed as needed).

Regarding claim 32, Chen discloses a method of aiding a glymphatic system of a patient comprising drawing CSF with an implantable pump 18 from a CNS of a patient (page 4, para. 0076; fig. 1), pumping said CSF through the pump and reintroducing the CSF into a brain parenchyma of the patient with the implantable pump to encourage flow of CSF through the brain as an aid in flushing metabolites from a brain parenchyma of a patient (page 4, para. 0076; page 6, para. 0094, 0095; fig. 1).
Claim 32 calls for the step of withdrawing CSF from an intrathecal space.  Chen discloses that both the inflow and outflow catheters are located either in the brain (fig. 1) or within the spine (page 4, para. 0086), and therefore, fails to teach a removal from an intrathecal space and reintroduction into a brain parenchyma.  Frazer teaches a device for recirculation of CSF including a first catheter in the intraparenchymal space that delivers CSF to the parenchymal tissue of the patient and a second catheter in the spine that withdraws CSF from the intrathecal space (fig. 3).   This promotes circulation of the CSF and ensures that the fluid being delivered to the brain is not immediately withdrawn through the second catheter, but rather permeates the brain.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to include the step of withdrawing CSF from the intrathecal space as taught by Frazer so that one catheter is located in the brain and one in the spine so that the inflow and outflow catheters are spaced from each other so the treated CSF can circulate through the brain.
Regarding claim 33, Chen discloses the step of mixing an infusate contained in a fluid reservoir with CSF for introduction into the parenchymal tissue of the patient (at point 30 in fig. 1: page 4, para. 0076).
Regarding claim 34, Chen discloses that the implantable pump includes a physiological sensor (page 7, para. 0103: biosensor) configured to aid in determination of a preferred operating time of the implantable pump (page 6, para. 0097: pump runs approximately once a week; delivery of therapy and removal of tau protein can be performed as needed).
Regarding claim 36, Chen discloses that the pump includes pressure sensors, but fails to specifically disclose that the pressure sensor sensed the pressure of the CSF reintroduced into the parenchymal tissue.  Frazer teaches that the pump includes a pressure sensor to monitor the pressure of the CSF (page 3, lines 4-6; col. 14, lines 1) as elevated intracranial pressure can be lift threatening (page 2, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Chen to include a pressure sensor to monitor the pressure of the CSF introduced into the brain as taught by Frazer to ensure that dangerous over pressurization of the brain does not occur.


Claims 2, 19 ,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frazer as applied to claims 1, 13, 23 above, and further in view of Morris et al (US 6,945,969).
Claims 2, 19, 28 differ from Chen in calling for the intraparenchymal catheter to include a first intraparenchymal catheter and a second intraparenchymal catheter.  Morris teaches an intraparenchymal catheter comprising a first intraparenchymal catheter configured to be positioned in a right hemisphere of a brain and a second parenchymal catheter configured to be positioned in a left hemisphere of the brain (col. 4, lines 25-30; figs. 2, 3C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intraparenchymal catheter of Chen to include a first and second intraparenchymal catheter for placement in the right and left hemisphere of the brain as taught by Morris so that the treatment can be delivered to both hemispheres of the brain as necessary. 

Claims 3, 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frazer as applied to claims 1, 13, 23 above, and further in view of Hildebrand et al (US 2010/0030196).
Chen discloses an implantable pump as discussed with regard to claims 1, 13, 23 above, but fails to disclose the type of pump. Hildebrande teaches an implantable pump for delivering CSF to the brain, wherein the pump may be a peristaltic pump, a diaphragm pump, or a piston pump (page 4, para. 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Chen to be a peristaltic pump, a diaphragm pump, or a piston pump as taught by Hildebrand because these are appropriate types of pumps for implantation and delivery of fluid to the brain.

Claims 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frazer as applied to claims 1 and 13 above, and further in view of Wostyn (US 10,874,798).
Claims 12, 21 call for the pump to be configured to infuse CSF at a particular rate.  Chen fails to disclose the rate of infusion of CSF.  Roberts teaches a pump for circulation of CSF, wherein the pump is configured to delivery CSF at a rate sufficient to reduce the concentration of undesirable agents in the brain (col. 6, lines 11-17) wherein the rate is dependent upon the natural daily absorption of the CSF by the patient and may be 0.05ml/min (col 7, lines 30-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invneiton to modify the pump of Chen to be configured to deliver CSF at the claimed rate because Roberts teaches that a slightly higher rate is useful to flush undesireable agents out of the CSF and the particular rate is dependent upon the particular user’s natural absorption.

Allowable Subject Matter
Claims 4, 8, 9, 11, 14, 15, 22, 24, 26, 30, 31, 35, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 17, 26, the prior art fails to teach or fairly suggest a pump having a size as claimed, in combination with the features of the invention, substantially as claimed.  It is known in the art to make implantable pumps as small as possible to increase patient comfort, however the prior art does not suggest a pump of the claimed size.  Kunst (US 7,963,956) teaches a pump similar to that of the claimed invention, but wherein the pump is substantially larger than claimed (col. 12, lines 35-40).
Regarding claims 8, 14, 30, 35 the prior art fails to teach or fairly suggest that the preferred operating time of the pump is during a sleep state of the patient, in combination with the features of the invention, substantially as claimed.  The ability to determine a sleep state of a patient is known in the art to be useful as a control parameter for delivery of therapy as taught by Heruth et al (US 8,332,038) (col. 1, lines 24-35).  However, there is no suggestion in the prior art that such a parameter is useful in combination with CSF recirculation.
Regarding claims 9, 15, 31 the prior art fails to teach or fairly suggest a physiological sensor from the group listed for use in determining a preferred operating time of the claimed pump.  The use of these parameter to determine a therapy regime is known in the art, however there is no suggestion in the prior art that such a parameter is useful in combination with CSF recirculation.
Regarding claims 11, 22, 37, the prior art fails to teach or fairly suggest a processor configured to use data sensed by a pressure sensor to infer the porosity of the parenchymal tissue in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783